Name: Decision of the EEA Joint Committee No 90/1999 of 25 June 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: culture and religion;  European construction
 Date Published: 2000-11-23

 Avis juridique important|22000D1123(15)Decision of the EEA Joint Committee No 90/1999 of 25 June 1999 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms Official Journal L 296 , 23/11/2000 P. 0053 - 0054Decision of the EEA Joint CommitteeNo 90/1999of 25 June 1999amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedomsTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Articles 86 and 98 thereof,Whereas:(1) Protocol 31 to the Agreement was amended by Decision No 72/1999 of the EEA Joint Committee of 15 June 1999(1).(2) It is appropriate to extend the cooperation of the Contracting Parties to the Agreement to include the prolongation of the programme of support, including translation, in the field of books and reading (Ariane programme) established by Decision No 2085/97/EC of the European Parliament and of the Council(2) and that of the programme to support artistic and cultural activities having a European dimension (Kaleidoscope programme) established by Decision No 719/96/EC of the European Parliament and of the Council(3).(3) Protocol 31 to the Agreement should therefore be amended in order to allow for this extended cooperation to take place from 1 January 1999,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in the first indent in Article 13(4) of Protocol 31 to the Agreement: ", as amended by:- 399 D 0477: Decision No 477/1999/EC of the European Parliament and of the Council of 22 February 1999 (OJ L 57, 5.3.1999, p. 2)."Article 2The following shall be added in the second indent in Article 13(4) of Protocol 31 to the Agreement: ", as amended by:- 399 D 0476: Decision No 476/1999/EC of the European Parliament and of the Council of 22 February 1999 (OJ L 57, 5.3.1999, p. 1)."Article 3This Decision shall enter into force on 26 June 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.It shall apply from 1 January 1999.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 25 June 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) OJ L 284, 9.11.2000.(2) OJ L 291, 24.10.1997, p. 26. Decision as last amended by Decision No 476/1999/EC of the European Parliament and of the Council (OJ L 57, 5.3.1999, p. 1).(3) OJ L 99, 20.4.1996, p. 20. Decision as last amended by Decision No 477/1999/EC of the European Parliament and of the Council (OJ L 57, 5.3.1999, p. 2).